ITEMID: 001-85630
LANGUAGEISOCODE: ENG
RESPONDENT: CZE
BRANCH: ADMISSIBILITY
DATE: 2008
DOCNAME: HROMJAK v. THE CZECH REPUBLIC
IMPORTANCE: 4
CONCLUSION: Inadmissible
JUDGES: Isabelle Berro-Lefèvre;Karel Jungwiert;Mark Villiger;Peer Lorenzen;Rait Maruste;Renate Jaeger;Snejana Botoucharova
TEXT: The applicant, Mr Josef Hromják, is a Czech national who was born in 1934 and lives in Prostějov. He was represented before the Court by Mr L. Salaj, a lawyer practising in Prostějov. The Czech Government (“the Government”) were represented by their Agent, Mr V.A. Schorm, from the Ministry of Justice.
The facts of the case, as submitted by the parties, may be summarised as follows.
On 29 April 1997 the applicant and his father lodged an action with the Jeseník District Court (okresní soud) seeking to determine the title to certain real estate.
It appears that the proceedings are still pending.
On 15 January 2007 the applicant applied for compensation pursuant to Act no. 82/1998 as amended.
In a letter of 22 February 2007 the Ministry of Justice informed the applicant that his application had been accepted, that it had been found that his right to a determination of his civil claim within a reasonable time had been violated and that he had been awarded a sum of CZK 72,000 (EUR 2,769) as just satisfaction.
On 12 January 2007 the applicant informed the Registry that he had brought a civil action against the Ministry of Justice in the Prague 2 District Court (obvodní soud) under section 15(2) of Act no. 82/1998 as amended seeking to be paid CZK 428,000 (EUR 16,464) as a remainder of his compensation claims which had not been granted by the Ministry.
The relevant domestic law and practice concerning remedies for the allegedly excessive length of judicial proceedings are set out in the Court’s decision in the case of Vokurka v. Czech Republic, no. 40552/02 (dec.), §§ 11-24, 16 October 2007).
